Citation Nr: 1229367	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-32 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to July 1989.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2010, so during the pendency of this appeal, the Veteran's representative raised an additional claim of entitlement to service connection for heart disease, including as due to exposure to herbicides such as Agent Orange.  The RO, however, as the agency of original jurisdiction (AOJ), has not adjudicated this additional claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

And as concerning the TDIU claim that is before the Board, because there is an outstanding hearing request, rather than immediately deciding this claim, the Board instead is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

When filing his August 2009 substantive appeal (on VA Form 9), the Veteran indicated he wanted a hearing at the RO before the Board.  In a subsequent VA Form 9 that was submitted in September 2009, he indicated that he did not want a Board hearing, and that apparently is why one was not scheduled.  However, his representative more recently indicated in January 2010 that the Veteran does indeed still want a hearing at the RO before the Travel Section of the Board, in other words, a Travel Board hearing.  The RO acknowledged this hearing request in a letter dated later in January 2010.  In February 2010, the representative again indicated the Veteran still wants a Travel Board hearing.

At no time since, however, has this requested Travel Board hearing been scheduled or canceled concerning this TDIU claim.  Although a hearing was scheduled for November 1, 2010, it concerned instead the Veteran's disagreement with a proposed rating reduction, so an entirely different matter.  And, in October 2010, the Veteran's representative had indicated the Veteran was withdrawing that hearing request since a reduction in his rating was not, in fact, going to actually occur.  That withdrawal, then, did not pertain to his previously requested Travel Board hearing regarding his TDIU claim, but rather to the reduction issue.  So he is still entitled to a Travel Board hearing concerning his TDIU claim before deciding his appeal of this claim.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2011).

Accordingly, this TDIU claim is REMANDED for the following action:

Schedule a Travel Board hearing at the earliest opportunity concerning the Veteran's claim for a TDIU.  Also advise him that he may have a videoconference hearing before the Board, instead, if he prefers and if it could be provided sooner.  Whichever he elects to have, notify him and his representative of the date, time, and location of the hearing, and put a copy of this letter in his claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear, the file should be returned to the Board.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

